 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MILORAD OLIC,                                      No. 2:16-cv-0720 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a request for a copy of defendants’ reply in support of their motion for summary

19   judgment. ECF No. 69. Defendants will be required to re-serve plaintiff with a copy of their

20   reply, if they did not already do so after he filed his motion.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s motion for a copy of defendants’ reply in support of their motion for

23   summary judgment, ECF No. 69, is GRANTED.

24          2. If defendants have not already re-served plaintiff with a copy of their reply (ECF No.

25   68), they must do so within seven days of the service of this order.

26   DATED: June 1, 2021

27

28
